OAPOTGSTO, J.
Husband and wife brought separate suits for damage resulting from a collision of vehicles. The jury awarded $277.50 to Gaetano, the husband, and $202.50 to his wife, Catherine. The defendant moves for a new trial in each case.
The accident happened on Barring-*88ton Bridge, shortly after dark on April 5, 1923. The weather was unsettled, if not actually foggy, or drizzly. The plaintiffs and the defendant are bakers living in the same neighborhood. Both parties were returning home after their daily deliveries. The two plaintiffs were proceeding homeward in a horse drawn vehicle. The defendant was driving a Ford truck. The baker wagon was struck from the rear, and both plaintiffs were thrown to the ground. Each plaintiff suffered appreciable though not serious injuries.
Eor plaintiffs: A. V. Pettine.
For defendant: E. '0. 6tiness, F. J. O’Brien, Lester S. Walling.
The liability is clear. The damages are extremely conservative. The defendant should be grateful to his attorney for his success in winning the good will of the jury.
Motion for new trial denied in each case.